     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 1 of 21




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                          NO. 19-60-WBV-KWR

IMAD FAIEZ HAMDAN, ET AL.                                       SECTION: D (4)

                                    ORDER AND REASONS

         Before the Court is Defendants’ Joint Motion to Suppress Evidence Obtained

in Violation of the Attorney-Client Privilege and for an Evidentiary Hearing.1 The

Government opposes the Motion.2                  After careful consideration of the parties’

memoranda and the applicable law, the Motion is DENIED.

    I.      FACTUAL AND PROCEDURAL BACKGROUND

         In the interest of judicial economy, and because the factual background of this

case has been extensively detailed in prior orders,3 the Court will limit its recitation

of the factual and procedural background to matters relevant to the instant Motion.

         The defendants in this case, Imad Faiez Hamdan (“Hamdan”) and Ziad Odeh

Mousa (“Mousa”) (collectively, “Defendants”), owned and operated more than 30 food

stores, convenience stores, and gas stations that operated under the name “Brothers

Food Mart” in the State of Louisiana.4 Defendants operated all of the locations of

Brothers Food Mart under a central management system.5 On October 10, 2019, the



1 R. Doc. 159.
2 R. Doc. 174.
3 See, generally, R. Docs. 221, 222, 224, 229, 232, 233, 236.
4 R. Doc. 47 at ¶ 2.
5 Id. at ¶ 3.
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 2 of 21




Government filed a 74-Count Superseding Indictment against Defendants, charging

Defendants with, among other things, conspiracy to harbor illegal aliens, conspiracy

to commit tax fraud, and mail fraud.6

        On March 1, 2020, Defendants filed the instant Motion, asking the Court to

suppress information obtained by the Government from the former Chief Financial

Officer at Brothers Food Mart, David Terrebonne, because it was obtained in violation

of the attorney-client and work product privileges.7        Defendants allege that

government agents and attorneys interviewed Terrebonne several times during the

investigation of this case, and discussed a meeting Terrebonne attended while

employed at Brothers Food Mart.8 Defendants claim the meeting concerned Brothers

Food Mart’s “efforts to address theft by two store managers and to take legal action

against those managers.”9 Defendants contend that the meeting was privileged

because Brothers Food Mart’s outside counsel was present.10 Defendants point to

four memoranda of interview produced by the Government in discovery, which show

the Government interviewed Terrebonne on October 19, 2016, August 15, 2018,

October 4, 2018 and October 9, 2018.11 Defendants point out that the first three

interviews were conducted by agents, but that government attorneys participated in

the fourth interview.




6 Id. at ¶¶ 23-39, 56-69.
7 R. Doc. 159.
8 R. Doc. 159-1 at p. 1.
9 Id.
10 Id.
11 Id. at p. 2 (citing R. Doc. 159-2).
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 3 of 21




        According to Defendants, the October 19, 2016 memorandum of interview

states that Terrebonne attended a meeting with Hamdan, Mousa, Brothers Food

Mart’s CPA, Jim Butler, and Brothers Food Mart’s counsel, Joe Dirosa, concerning

the theft by two store managers, Tony and Ricky. Defendants assert that Terrebonne

was asked about the meeting during the first interview, and that he was asked about

the meeting and his work to assist with the “case” against the two managers during

each subsequent interview.12 Defendants claim that in the subsequent interviews,

government agents questioned Terrebonne about “work papers that he prepared to

determine and prove up the amount of money those managers stole from the stores,”

and that Terrebonne “prepared those work papers to help pursue civil or criminal

litigation against those managers.”13 Defendants assert that Terrebonne turned over

his “work papers” in response to questions about them from government agents and

attorneys.14

        Defendants contend that each of the interviews breached Brothers Food Mart’s

attorney-client and work product privilege.15 Defendants assert that the October 19,

2016 memorandum of interview provides “prima facie evidence that the

communications at the meeting were privileged and that Terrebonne’s calculations

were done in anticipation of litigation for use in bringing a civil case or in support of

a criminal complaint.”16 Defendants argue that the attorney-client privilege applies




12 R. Doc. 159-1 at pp. 2-3.
13 Id. at p. 3.
14 Id.
15 Id. at p. 4.
16 Id. at p. 5.
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 4 of 21




because: (1) Brothers Food Mart’s counsel was present at the meeting and acting in

that role; (2) the purpose of the meeting was for Brother’s Food Mart management to

discuss a theft case against two store managers; (3) the meeting was within the scope

of Terrebonne’s employment because it concerned Brothers Food Mart’s business; and

(4) Terrebonne knew the purpose of the communications was to procure legal advice

related to the theft case.17 Defendants assert that Terrebonne’s “work papers” are

protected by the attorney work product doctrine because he prepared them at the

direction of Brothers Food Mart’s counsel.18                  Defendants further assert that

Terrebonne lacked the authority to waive these privileges on behalf of Brothers Food

Mart. Because the Government obtained information in violation of the attorney-

client and work product privileges, Defendants argue the evidence must be

suppressed. However, Defendants request an evidentiary hearing so that they can

question government investigators and Terrebonne about the interviews.19

Defendants assert that the record lacks sufficient information for Defendants to

determine what remedies they may be entitled to, or for the Court to make a fully

informed decision on the issues raised.20 Defendants assert that the evidence should

be suppressed following the hearing.

       The Government opposes the Motion, asserting that it should be denied

because neither the attorney-client privilege nor the work product doctrine apply.21



17 Id. at pp. 4, 5 (citing Upjohn Co. v. United States, 449 U.S. 383, 194-95, 101 S.Ct. 677, 66 L.Ed.2d
584 (1981)).
18 R. Doc. 159-1 at p. 5.
19 Id. at p. 6.
20 Id.
21 R. Doc. 174.
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 5 of 21




The Government contends that Terrebonne prepared spreadsheets with estimates of

the potentially stolen funds when he was asked to calculate the money missing from

stores managed by two people Brothers Food Mart suspected of theft.22                            The

Government asserts that during the meeting in question, an issue other than the

suspected theft was discussed – the payment of cash wages to workers.23                          The

Government argues that, as the parties invoking the privileges, Defendants have

failed to carry their burden of providing sufficient facts for the Court to determine

whether the privileges apply in this case.24 The Government claims that Defendants

summarily state, without factual or legal bases, that the October 19, 2016

memorandum of interview provides prima facie evidence that the communications at

the meeting were privileged and that Terrebonne’s spreadsheets were work product,

that each element of the attorney-client privilege is met, and that it is clear that

Terrebonne was creating protected work product.25 The Government argues that

Defendants fail to provide, as they must, detailed affidavits or other comparatively

reliable and sufficient evidence to establish, in this highly fact-specific inquiry, that

every element of the attorney-client privilege and work product doctrine is satisfied.26

Because any ambiguities regarding whether the elements of a privilege have been




22 R. Doc. 174 at p. 2 (citing R. Doc. 159-2 at p. 5, ¶¶ 1-5, 7-10; p. 9, ¶ 1; p. 11, ¶ 3).
23 R. Doc. 174 at p. 2 (citing R. Doc. 159-2 at p. 3, ¶ 13; p. 7, ¶ 18).
24 R. Doc. 174 at p. 3 (citing Hodges, Grant & Kaufmann v. U.S. Gov’t, Dep’t of the Treasury, I.R.S.,

768 F.2d 719, 721 (5th Cir. 1985)).
25 R. Doc. 174 at p. 3.
26 Id. (citing Navigant Consulting, Inc. v. Wilkinson, 220 F.R.D. 467, 473 (N.D. Tex. 2004); Am. Elec.

Power Co. v. Affiliated FM Ins. Co., Civ. A. No. 02-1133-D-M2, 2007 WL 9700756, at *5 (M.D. La. Apr.
9, 2007)).
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 6 of 21




met must be construed against the party claiming the privilege, the Government

asserts the Motion should be denied.27

        The Government further asserts that to be protected by the attorney-client

privilege, the communications during the meeting had to be: (1) confidential; (2) made

to a lawyer; and (3) for the primary purpose of securing either a legal opinion or legal

services, or assistance in some legal proceeding.28 The Government argues that none

of these requirements are met. The Government claims the communications were

not confidential because a third party, an outside accountant, was in the room and

disclosures made to an attorney in the presence of third parties are not reasonably

expected to remain confidential.29 The Government notes that the outside accountant

was not hired by outside counsel to provide legal advice.30 The Government further

asserts that the communications about paying cash wages to workers does not appear

to have been made to the attorney, but to the accountant, and their primary purpose

does not appear to have been to secure a legal opinion. Based on the accountant’s

statement that Hamdan could treat the cash wages to workers as a gift from him to

them, the Government asserts the purpose of the communications appears to have

been for Hamdan to get tax advice for himself from the company’s accountant.31

        The Government also argues that Terrebonne’s spreadsheets are not protected

by the work product doctrine because Defendants have failed to prove that the


27 R. Doc. 174 at p. 3 (citing Equal Emp. Opportunity Comm’n v. BDO USA, LLP, 876 F.3d 690, 695
(5th Cir. 2017)).
28 R. Doc. 174 at pp. 3-4 (citing BDO USA, LLP, 876 F.3d at 695).
29 R. Doc. 174 at p. 4 (citing United States v. Melvin, 650 F.2d 641, 645 (5th Cir. 1981); United States

v. Fortna, 796 F.2d 724, 730 (5th Cir. 1986)).
30 R. Doc. 174 at p. 4 (citing United States v. Kovel, 296 F.2d 918 (2d Cir. 1961)).
31 R. Doc. 174 at p. 4.
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 7 of 21




primary purpose of creating the spreadsheets was in anticipation of litigation.32 The

Government contends that was not the primary purpose of the spreadsheets, as the

outside attorney does not appear to have been involved in the creation of Terrebonne’s

spreadsheets. The Government notes that although Terrebonne said he was careful

with his calculations because he recognized the possibility of litigation, that

possibility is inherent in all internal investigations. The Government argues that the

primary purpose of Terrebonne’s investigation was to determine whether two

managers were embezzling from the company and should be fired, so the primary

purpose of the spreadsheets was a business one.33 The Government points out that

Brothers Food Mart ultimately fired the two managers and although it filed suit

against them, the company has not pursued the suit, which has languished.34 The

Government reiterates that any ambiguities must be construed against Defendants.

       The Government further asserts that Defendants are not entitled to an

evidentiary hearing because such hearings are only required when a motion alleges

sufficient facts which, if proven, would justify relief.35 The Government argues that

Defendants’ allegations that the Government should have concluded that the meeting

was privileged, despite the presence of a third party, and that Terrebonne’s

spreadsheets were work product, even though there was an obvious business purpose

for the internal investigation, are not sufficiently definite, specific, detailed and




32 Id. at p. 5.
33 R. Doc. 174 at p. 6 (citing Elec. Data Sys. Corp. v. Steingraber, Civ. A. No. 4:02-CV-225, 2003 WL
21653414, at *5 (E.D. Tex. July 9, 2003)).
34 R. Doc. 174 at p. 6.
35 Id. at p. 7 (citing United States v. Chaparro-Luna, 790 Fed.Appx. 560, 563 (5th Cir. 2019)).
      Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 8 of 21




nonconjectural to warrant an evidentiary hearing.36 The Government notes that

Defendants have failed to provide detailed affidavits or other evidence supporting

their claim that the meeting was privileged or that the spreadsheets are work

product.      Finally, the Government asserts that because Terrebonne’s interviews

occurred well before the Superseding Indictment was returned, they cannot

constitute a violation of Defendants’ Sixth Amendment right to counsel.37

     II.      LAW AND ANALYSIS

           A. The Attorney-Client Privilege.

           The purpose of the attorney-client privilege “is to encourage full and frank

communication between attorneys and their clients and thereby promote broader

public interests in the observance of law and administration of justice.” 38                       The

Supreme Court in Upjohn Co. v. United States recognized that the corporate attorney-

client privilege is designed to encourage such frank communication between a

corporation and its attorneys to facilitate fully informed legal advice.39 The attorney-

client privilege applies to communications between a corporate employee and the

corporation’s attorney if the communication: (1) was made at the direction of the

employee’s superior; (2) was within the scope of the employee’s duties; and (3) was

made for the purpose of seeking and rendering legal advice to the corporation.40 The


36 R. Doc. 174 at p. 7 (citing United States v. Guerra, 605 Fed.Appx. 295, 298 (5th Cir. 2015)).
37 R. Doc. 174 at pp. 7-8.
38 United States v. El Paso Co., 682 F.2d 530, 538 (5th Cir. 1982) (quoting Upjohn Co. v. United States,

449 U.S. 383, 389, 101 S.Ct. 677, 682, 66 L.Ed.2d 584 (1981)) (internal quotation marks omitted).
39 Rush v. Columbus Mun. Sch. Dist., 234 F.3d 706 (5th Cir. 2000) (citing Upjohn, 449 U.S. at 389-94,

101 S.Ct. 677)
40 In re Liprie, 480 B.R. 658, 663 (W.D. La. 2012) (citing Upjohn, 449 U.S. 383, 101 S.Ct. 677). See, In

re Vioxx Products Liability Litigation, 501 F.Supp.2d 789, 796 (E.D. La. 2007) (citation omitted);
Freescale Semiconductor, Inc. v. Maxim Integrated Products, Inc., Civ. A. No. A-13-CV-075-LY, 2013
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 9 of 21




Fifth Circuit has explained that, “(w)hat is vital to the privilege is that the

communication be made in confidence for the purpose of obtaining legal advice from

the lawyer.”41 “Because the attorney-client privilege has the effect of withholding

relevant information from the fact-finder, it is interpreted narrowly so as to apply

only where necessary to achieve its purpose.” 42                  Further, “Determining the

applicability of the privilege is a ‘highly fact-specific’ inquiry, and the party asserting

the privilege bears the burden of proof.”43 “A general allegation of privilege is

insufficient to meet this burden.”44          According to the Fifth Circuit, ambiguities

regarding whether the elements of a privilege claim have been met are construed

against the party asserting the privilege.45

       Here, Defendants assert that, “the October 19, 2016 Terrebonne memorandum

of interview provides prima facie evidence that the communications at the meeting

were privileged . . . .”46       Defendants then assert that the communications are

privileged because Brothers Food Mart’s counsel “was present and acting in that

role,” the purpose of the meeting was to discuss the alleged theft by two store

managers, the meeting concerned company business and, therefore, was within the



WL 5874139, at *3 (W.D. Tex. Oct. 30, 2012); Sims v. Roux Laboratories, Inc., Civ. A. No. 06-10454,
2007 WL 2571941, at *2 (E.D. La. Aug. 31, 2007) (citation omitted).
41 El Paso Co., 682 F.2d at 538 (quoting United States v. Kovel, 296 F.2d 918, 922 (2d Cir. 1961))

(internal quotation marks omitted).
42 Equal Emp. Opportunity Comm’n v. BDO USA, LLP, 876 F.3d 690, 695 (5th Cir. 2017) (quoting

United States v. Robinson, 121 F.3d 971, 974 (5th Cir. 1997)) (internal quotation marks omitted).
43 BDO USA, LLP, 876 F.3d at 695 (quoting Stoffels v. SBC Commc’ns, Inc., 263 F.R.D. 406, 411 (W.D.

Tex. 2009)).
44 Navigant Consulting, Inc. v. Wilkinson, 220 F.R.D. 467, 473 (N.D. Tex. 2004) (citing Nutmeg Insur.

Co. v. Atwell, Vogel & Sterling, 120 F.R.D. 504, 510 (W.D. La. 1988); Saxholm AS v. Dynal, Inc., 164
F.R.D. 331, 333 (E.D.N.Y. 1996)).
45 BDO USA, LLP, 876 F.3d at 695 (citation omitted).
46 R. Doc. 159-1 at p. 5.
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 10 of 21




scope of Terrebonne’s employment, and Terrebonne knew the purpose of the meeting

was to procure legal advice regarding the alleged theft.47 The Court finds Defendants’

bare allegations, asserted over all of the communications made during the meeting

in question, are insufficient to meet their burden of proving the communications are

protected by the attorney-client privilege. Defendants fail to provide any information,

through detailed affidavits or other evidence,48 regarding the meeting, including

when it occurred or what was discussed and by whom. The Court finds this lack of

information perplexing in light of the fact that both Hamdan and Mousa were present

at the meeting.49 Defendants also fail to cite any legal authority to support their

assertion that the memorandum of interview can serve as prima facie evidence that

the communications are protected by the attorney-client privilege.

        The Court further finds that the four memoranda of interview relied upon by

Defendants are insufficient to establish that the elements of the attorney-client

privilege are met. Critically, there is no indication from the four memoranda that

any statements were made during the meeting to or by Brothers Food Mart’s counsel

for the purpose of obtaining legal advice, nor have Defendants provided the Court

with any such information. The memoranda also provide no information regarding




47 Id.
48 See, Am. Elec. Power Co. v. Affiliated FM Ins. Co., Civ. A. No. 02-1133-D-M2, 2007 WL 9700756, at
*5 (M.D. La. Apr. 9, 2007) (citing Navigant Consulting, Inc., 220 F.R.D. at 473-74) (“In other words,
the proponent of the attorney-client privilege must provide sufficient facts by way of detailed affidavits
or other evidence to enable the court to determine whether the privilege exists.”); Navigant Consulting,
Inc., 220 F.R.D. at 473–74 (finding that the proponent of the attorney-client privilege “must provide
sufficient facts by way of detailed affidavits or other evidence to enable the court to determine whether
the privilege exists.”) (citing Caruso v. The Coleman Co., Civ. A. No. 93-CV-6733, 1995 WL 384602, at
*1 (E.D. Pa. June 22, 2995)).
49 See, R. Doc. 159-1 at pp. 2-3 (quoting R. Doc. 159-2 at p. 3, ¶ 13).
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 11 of 21




whether Hamdan, Mousa or Terrebonne made any statements to Brothers Food

Mart’s counsel at the direction of their superior concerning matters pertinent to their

job duties.50     According to the October 19, 2016 memorandum of interview,

Terrebonne stated that he attended a meeting with Mousa, Hamdan, Brothers Food

Mart’s CPA, Jim Butler, and Brothers Food Mart’s attorney, Joe Dirosa, concerning

“the theft case involving Brothers manager’s Tony and Ricky,” and that Terrebonne

“remembers the ‘issue’ of booking cash wages as owner’s distributions being discussed

at the meeting.”51        Defendants provide no information regarding any specific

statements made during the meeting. The Court finds that the October 19, 2016

memorandum of interview suggests only that the individuals at the meeting

discussed the alleged theft by two Brothers Food Mart managers and the fact that

Brothers Food Mart was paying cash wages to workers.                        Because no specific

communications are mentioned, it is unclear from the October 19, 2016 memorandum

what was discussed during the meeting.

       The August 15, 2018 memorandum of interview likewise provides that the

meeting in question concerned the payment of cash wages to workers.52 Unlike the

October 19, 2016 memorandum of interview, however, the August 15, 2018

memorandum mentions a specific statement made during the meeting. According to

the memorandum, “Terrebonne remembers Butler telling everyone that Brothers was

going to have to book the cash wages as if they were a gift or as an owner’s withdrawal


50 In re Liprie, 480 B.R. 658, 663 (W.D. La. 2012) (citing Upjohn Co. v. United States, 449 U.S. 383,
101 S.Ct. 677, 66 L.Ed.2d 584 (1981)).
51 R. Doc. 159-2 at p. 3, ¶ 13.
52 Id. at p. 7, ¶ 18.
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 12 of 21




from HAMDAN,” after which “HAMDAN walked over to Butler and kissed him on

the forehead.”53            The August 15, 2018 memorandum further provides that,

“Terrebonne stated that this appeared to be Butler’s solution on how to handle the

payments since the cash wages had already been paid out. At the meeting, Butler

stated the cash wages occurred in the past and that Brothers should stop paying the

cash wages.”54 Neither the October 4, 2018 nor the October 9, 2018 memoranda of

interview mention the meeting in question.55 The only communication that the Court

is aware of was made by the accountant for Brothers Food Mart to everyone present

at the meeting. Thus, the communication was not made to Brothers Food Mart’s

counsel, nor was it made for the purpose of obtaining legal advice. The Court finds

that the communication constitutes, at most, accounting advice offered by Butler to

Hamdan and/or Mousa and, as such, is not protected by the attorney-client privilege.

        Although Defendants allege that Terrebonne “knew the purpose of the

communications was to procure legal advice related to the theft case,” Defendants

never assert that any communications during the meeting were actually for the

purpose of obtaining or procuring legal advice. Instead, Defendants seem to imply

that it is sufficient that corporate counsel “was present and acting in that role.”56

Such a finding would fly in the face of reason, and of the law. The Fifth Circuit has

held that the mere presence of an attorney is not sufficient to insulate a meeting from




53 Id. at p. 7, ¶ 18.
54 Id.
55 Id. at pp. 9-13.
56 R. Doc. 159-1 at p. 5.
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 13 of 21




discovery, as “the privilege protects only those communications made for the purpose

of obtaining legal advice.”57

       The Court further finds that Defendants have failed to show that any

communications made during the meeting were confidential in light of the presence

of Jim Butler, Brothers Food Mart’s CPA.58 The Fifth Circuit has explained that the

attorney-client privilege exists to protect confidential communications and to protect

the attorney-client relationship, and that the privilege is waived by disclosure of

confidential communications to third parties.59 The Court recognizes, however, that,

the privilege extends “to a client’s or attorney’s representatives to the extent that the

presence of those representatives furthers the provision of legal services to the

client.”60 In United States v. Kovel, the Second Circuit Court of Appeals squarely

addressed whether communication between a lawyer’s client and an accountant hired

by the lawyer is covered by the attorney-client privilege.61 Comparing the accountant

to a translator, the Second Circuit concluded that, “What is vital to the privilege is

that the communication be made in confidence for the purpose of obtaining legal

advice from the lawyer. If what is sought is not legal advice but only accounting

service, or if the advice sought is the accountant’s rather than the lawyer’s no




57 Rush v. Columbus Mun. Sch. Dist., 234 F.3d 706 (5th Cir. 2000).
58 R. Doc. 159-2 at p. 3, ¶ 13.
59 Shields v. Sturm, Ruger & Co., 864 F.2d 379, 382 (5th Cir. 1986); See also, Benson v. Rosenthal, Civ.

A. No. 15-782, 2016 WL 1046126, at *5 (E.D. La. Mar. 16, 2016) (“When a communication between
attorney and client occurs in the presence of a third party who is not the attorney’s client, the
communication generally is not confidential and the privilege is waived.”) (citing Nguyen v. Excel
Corp., 197 F.3d 200, 207 (5th Cir. 1999); Hodges, Grant & Kaufman v. United States, 768 F.2d 719,
721 (5th Cir. 1985)).
60 In re Liprie, 480 B.R. 658, 663 (W.D. La. 2012) (citations omitted).
61 296 F.2d 918 (2d Cir. 1961).
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 14 of 21




privilege exists.”62 As recognized by our sister court, “The Fifth Circuit has cited

Kovel with approval in the context of a case applying the federal common law of

attorney-client privilege, and courts in this Circuit have relied on Kovel when

determining whether communications with third parties are privileged.”63

        Here, the four memoranda of interview indicate that any statements made

during the meeting at issue concerned the alleged theft of money by two Brothers

Food Mart managers and Brothers Food Mart treating cash wages as owner’s

distributions.64 The only communications specifically mentioned by Terrebonne in

the memoranda of interview are statements made by Butler, Brothers Food Mart’s

CPA, to “everyone” present.65 These include Butler’s statement that Brothers Food

Mart needed to treat the cash wages paid to managers and undocumented workers

as a gift or an owner’s withdrawal from Hamdan, Butler’s statement that the cash

wages were paid in the past, and Butler’s statement that Brother’s Food Mart should

stop paying cash wages.66           Defendants offer no information to suggest that the

communications were made to Joe Dirosa, Brothers Food Mart’s counsel, to obtain

legal advice on behalf of the company, or that they were made to assist Dirosa in

providing such legal advice. Defendants also have not alleged that Butler, Brothers



62 Id. at 922 (internal citations omitted).
63  Firefighters’ Retirement Sys. v. Citco Group Limited, Civ. A. No. 13-373-SDD-EWD, 2018 WL
2323424, at *5 (M.D. La. May 22, 2018) (citing United States v. El Paso Co., 682 F.2d 530, 541 (5th
Cir. 1982); In re Consolidated Litigation Concerning International Harvester’s Disposition of Wisconsin
Steel, Civ. A. Nos. 81 C 7076, 82 C 6895, 85 C 3521, 666 F.Supp. 1148, 1156-57 (N.D. Ill. July 17, 1987);
and comparing Ferko v. Nat’l Assoc. for Stock Car Auto Racing, Inc., Civ. A. No. 4:02-CV-50, 518 F.R.D.
125, 135 (E.D. Tex. Oct. 7, 2003) with King v. Univ. Healthcare Sys., LC, Civ. A. No. 08-1060, 2009 WL
10679780, at *5 (E.D. La. Jan. 15, 2009)).
64 R. Doc. 159-2 at p. 3, ¶ 13 and at p. 7, ¶ 18.
65 Id. at p. 7, ¶ 18 (“Terrebonne remembers Butler telling everyone that . . . .”).
66 Id.
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 15 of 21




Food Mart’s CPA, was hired by Dirosa to assist him in providing legal advice. In fact,

Defendants offer no explanation for Butler’s presence at the meeting.

       Based on the foregoing, the Court finds that Defendants have failed to show

that the attorney-client privilege protects the communications made during the

meeting in question. The Motion is therefore denied as to Defendants’ request to

suppress information obtained by the Government in violation of the attorney-client

privilege.

       B. The Attorney Work Product Doctrine.

       The Fifth Circuit has explained that, “The work product privilege is very

different from the attorney-client privilege.”67 While the attorney-client privilege

“exists to protect confidential communications and to protect the attorney-client

relationship,” the work product doctrine exists “to promote the adversary system by

safeguarding the fruits of an attorney’s trial preparations from the discovery

attempts of an opponent.”68 Citing the same case, the parties agree that the work

product privilege applies to documents prepared in anticipation of litigation.69

According to the Fifth Circuit, the privilege can apply where litigation is not

imminent, as long as the primary motivating purpose behind the creation of the

document was to aid in possible future litigation.70 In determining the primary

motivation for the creation of a document, courts consider a variety of factors,



67 Shields v. Sturm, Ruger & Co., 864 F.2d 379, 382 (5th Cir. 1989).
68 Id. (citing United States v. American Tel. & Tel. Co., 642 F.2d 1285, 1299 (D.C. Cir. 1980)).
69 R. Doc. 159-1 at p. 4 (quoting In re Kaiser Aluminum & Chem. Co., 214 F.3d 586, 593 (5th Cir. 2000);

R. Doc. 174 at p. 5 (citing In re Kaiser Aluminum & Chem. Co., 214 F.3d at 593).
70 In re Kaiser Aluminum and Chem. Co., 214 F.3d at 593 (quoting United States v. El Paso Co., 682

F.2d 530, 542 (5th Cir. 1982)) (internal quotation marks omitted).
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 16 of 21




including “the retention of counsel and his involvement in the generation of the

document and whether it was routine practice to prepare that type of document or

whether the document was instead prepared in response to a particular

circumstance.”71 Documents prepared in the ordinary course of business are not

covered by the work product doctrine.72

       The evidence before the Court does not support a conclusion that anticipation

of litigation was the primary motivating purpose behind Terrebonne’s spreadsheets.

Defendants assert that Terrebonne prepared the spreadsheets to determine the

amount of money the two Brothers Food Mart managers allegedly stole from the

company, and that they were prepared “to help pursue civil or criminal litigation

against those managers.”73 Defendants, however, do not allege that litigation against

the two store managers was imminent, or even contemplated, when Terrebonne

prepared his spreadsheets. Nonetheless, Defendants assert that it is “clear” that the

spreadsheets are protected by the work product doctrine because Terrebonne created

the spreadsheets “at the direction of Brothers’ counsel.”74 Defendants, however, fail

to provide any information to support that conclusory statement.

       The Court further finds that the four memoranda of interview do not support

Defendants’ assertion that the spreadsheets were prepared at the direction of

counsel. The October 19, 2016 memorandum of interview expressly states that,



71 Costly v. Nissan Motor Company, Ltd, Civ. A. No. 14-244-SDD-EWD, 2016 WL 3460401, at *4 (M.D.
La. June 21, 2016) (quoting Colony Ins. Co. v. NJC Enterprises, LLC, Civ. A. No. 09-763, 2013 WL
1335737, at *2 (M.D. La. Apr. 1, 2013)) (internal quotation marks omitted).
72 El Paso Co., 682 F.2d at 542 (quotation and internal quotation marks omitted).
73 R. Doc. 159-1 at pp. 3, 5.
74 Id. at p. 5.
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 17 of 21




“Terrebonne created spreadsheets in order to analyze and help him understand how

the Brothers stores were handling cash.”75 That statement suggests that Terrebonne,

as the Chief Financial Officer of Brothers Food Mart, took it upon himself to create

the spreadsheets to try to track the cash wages being paid to store managers and

workers. The August 15, 2018 memorandum of interview similarly states that,

“Terrebonne confirmed he prepared the spreadsheets in order to calculate money

missing from Brothers Food Mart (Brothers) stores which were managed by Imad

Majid (Tony) and Raed Abdelmajeed (Ricky). Brothers had accused Tony and Ricky

of stealing money from the stores and Terrebonne was attempting to calculate the

stolen funds.”76 The October 4, 2018 and October 9, 2018 memoranda of interview

likewise provide that, “Terrebonne created the spreadsheets in order to help

document missing cash from Brothers stores managed by Raed Abdelmajeed

(Abdelmajeed) and Imad Majid (Majid) who were accused of stealing cash from

Brothers stores.”77 While both memoranda state that the spreadsheets were prepared

“as part of a theft case” against the two managers,78 the word “case” appears to refer

generally to the internal investigation of the two store managers. Defendants have

not provided any information to suggest that a theft case was pending against the

two store owners, or that litigation was even contemplated at that time.79



75 R. Doc. 159-2 at p. 3, ¶ 8.
76 Id. at p. 5, ¶ 1.
77 Id. at p. 11, ¶ 3; See, Id. at p. 9, ¶ 1.
78 Id. at p. 9, ¶ 1 and at p. 11, ¶ 3.
79 The Court notes that the Government has alleged that Brothers Food Mart ultimately fired the two

managers and filed suit against them, but did not pursue the case, which has since languished. R.
Doc. 174 at p. 6. Neither party has provided the Court with information or documentation to confirm
that assertion.
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 18 of 21




       It appears to the Court that the evidence before it supports that Terrebonne

prepared the spreadsheets to determine whether two store managers were stealing

from the company, as part of an internal investigation, and to aid the company in

making a business decision regarding whether the managers should be terminated.

Defendants rely heavily on the August 15, 2018 memorandum of interview to support

their claim that the spreadsheets are protected by the work product doctrine because

it states that, “Terrebonne realized how important his calculations were because

someone could be going to jail based on the figures. Terrebonne made an effort to

correctly account for all of the funds going out of the stores managed by Tony and

Ricky.”80   These statements, however, do not show that the primary motivation

behind creating the spreadsheets was the anticipation of litigation. Instead, they

show that Terrebonne was careful with his calculations because he recognized the

potential for future litigation depending on the amount of money involved. But that

does not change the primary purpose behind the spreadsheets. As explained by our

sister court, “In the realities of today, investigation of corporate wrongdoing are [sic]

routine, expected and necessary for many reasons, including protecting shareholders,

assessing losses, and the prevention of future corporate wrongdoing.”81 The Court

finds that the spreadsheets were prepared in the ordinary course of business and

therefore, are not covered by the work product doctrine. Accordingly, the Motion is




80R. Doc. 159-2 at p. 5, ¶ 2.
81Electronic Data Sys. Corp. v. Steingraber, Civ. A. No. 4:02 CV 225, 2003 WL 21653414, at *5 (E.D.
Tex. July 9, 2003).
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 19 of 21




denied to the extent Defendants seek to suppress evidence obtained by the

Government in violation of the attorney work product privilege.

       C. Defendants’ Request for an Evidentiary Hearing.

       Finally, the Court addresses Defendants’ request for an evidentiary hearing

“to allow them to question government investigators and Terrebonne about these

interviews.”82      Defendants claim that, “The current record lacks sufficient

information to allow defendants to assess what remedies they may be entitled to as a

result of the government’s conduct, nor is it sufficiently developed to allow the Court

to make a fully informed decision on the issues raised in this motion.”83 Defendants

cite no legal authority to support their request.

       Under Fed. R. Crim. P. 41(e), an evidentiary hearing is required on a motion

to suppress only when necessary to receive evidence on an issue of fact.84

“Evidentiary hearings are not granted as a matter of course, but are held only when

the defendant alleges sufficient facts which, if proven, would justify relief.”85 In the

Fifth Circuit, “Factual allegations set forth in the defendant’s motion, including any

accompanying affidavits, must be sufficiently definite, specific, detailed, and

nonconjectural, to enable the court to conclude that a substantial claim is

presented.”86     Thus, “General or conclusionary assertions, founded upon mere




82 R. Doc. 159-1 at p. 6.
83 Id.
84 United States v. Harrelson, 705 F.2d 733, 737 (5th Cir. 1983) (citing In re Searches and Seizures

Conducted, Etc., 665 F.2d 775 (7th Cir. 1981)).
85 Harrelson, 705 F.2d at 737 (citing authority).
86 Id. (quoting United States v. Poe, 462 F.2d 195, 197 (5th Cir. 1972)) (internal quotation marks

omitted).
     Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 20 of 21




suspicion or conjecture, will not suffice.”87 The Fifth Circuit has recognized that,

“Inherent in these flexible guidelines is a judicial recognition that the determination

of whether a hearing is required [on a motion to suppress] is necessarily dependent

upon the particular facts which attend a particular request, and the district court is

properly left with a certain amount of discretion in this regard.”88

       The Court finds that Defendants have failed to show that they are entitled to

an evidentiary hearing on the instant Motion to Suppress. Defendants’ conclusory

allegations that all of the statements made during a meeting attended by Terrebonne,

Hamdan, Mousa, Jim Butler and Joe Dirosa are protected by the attorney-client

privilege, without providing any information about the statements made, to whom,

or the purpose of those statements, are not “sufficiently definite” to enable the Court

to conclude that a substantial claim is presented. This is especially true where such

bare allegations were made despite the fact that both Hamdan and Mousa were

present at the meeting.            The Court reaches the same conclusion regarding

Terrebonne’s spreadsheets.           The four memoranda of interview submitted with

Defendants’ Motion indicate that the spreadsheets were prepared for a business

purpose and not in anticipation of litigation. The Court notes that Defendants did

not file a reply brief to address the Government’s arguments or to provide additional

information in support of their arguments, nor have they sought to supplement their




87Harrelson, 705 F.2d at 737 (citing authority).
88Id. (quoting United States v. Losing, 539 F.2d 1174, 1178 (8th Cir. 1976)) (internal quotation marks
omitted).
       Case 2:19-cr-00060-WBV-KWR Document 366 Filed 05/13/21 Page 21 of 21




Motion with additional information.      The Court, therefore, declines to hold an

evidentiary hearing.

      III.    CONCLUSION

          For the reasons set forth above, IT IS HEREBY ORDERED that Defendants’

Joint Motion to Suppress Evidence Obtained in Violation of the Attorney-Client

Privilege and for an Evidentiary Hearing89 is DENIED.

          New Orleans, Louisiana, May 13, 2021.



                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge




89   R. Doc. 159.
